RULE 1608. PERMANENCY HEARING

A. Purpose and timing of hearing. For every case, the court shall conduct a
   permanency hearing at least every six months for purposes of determining or
   reviewing:

      1) the permanency plan of the child;

      2) the date by which the goal of permanency for the child might be achieved;
         and

      3) whether the placement continues to be best suited to the safety, protection,
         and physical, mental, and moral welfare of the child.

B. Recording. The permanency hearing shall be recorded.

C. Evidence.

      1) Any evidence helpful in determining the appropriate course of action,
         including evidence that was not admissible at the adjudicatory hearing, shall
         be presented to the court.

      2) If a report was submitted pursuant to Rule 1604, the court shall review and
         consider the report as it would consider all other evidence.

D. Court’s findings.

      1) Findings at all six-month hearings. At each permanency hearing, the court
         shall enter its findings and conclusions of law into the record and enter an
         order pursuant to Rule 1609. On the record in open court, the court shall
         state:

             a) the appropriateness of the placement;

             b) the appropriateness, feasibility, and extent of compliance with the
                permanency plan developed for the child;

             c) the appropriateness and feasibility of the current placement goal for
                the child;

             d) the likely date by which the placement goal for the child might be
                achieved;

             e) whether reasonable efforts were made to finalize the permanency plan
                in effect;
f) whether the county agency has made services available to the
   guardian, and if not, why those services have not been made available;

g) the continued appropriateness of the permanency plan and the
   concurrent plan;

h) whether the county agency has satisfied the requirements of Rule
   1149 regarding family finding, and if not, the findings and conclusions
   of the court on why the requirements have not been met by the county
   agency;

i) whether the child is safe;

j) if the child has been placed outside the Commonwealth, whether the
   placement continues to be best suited to the safety, protection, and
   physical, mental, and moral welfare of the child;

k) the services needed to assist a child who is fourteen years of age or
   older to make the transition to a successful adulthood, including:

      i) the specific independent living services or instructions that are
         currently being provided by the county agency or private
         provider;

      ii) the areas of need in independent living instruction that have
          been identified by the independent living assessment completed
          pursuant to the Chafee Act, 42 U.S.C. § 671 et seq.;

      iii) the independent living services that the child will receive prior to
           the next permanency review hearing;

      iv) whether the child is in the least restrictive, most family-like
          setting that will enable him to develop independent living skills;

      v) the efforts that have been made to develop and maintain
         connections with supportive adults regardless of placement
         type;

      vi) whether the child is making adequate educational progress to
          graduate from high school or whether the child is enrolled in
          another specified educational program that will assist the child
          in achieving self-sufficiency;

      vii) the job-readiness services that have been provided to the child
           and the employment/career goals that have been established;


                                2
             viii)whether the child has physical health or behavioral health needs
                  that will require continued services into adulthood; and

             ix) the steps being taken to ensure that the youth will have stable
                 housing or living arrangements when discharged from care;

      l) any educational, health care, and disability needs of the child and the
         plan to ensure those needs are met;

      m) if a sibling of a child has been removed from the home and is in a
         different setting than the child, whether reasonable efforts have been
         made to place the child and sibling of the child together or whether
         such joint placement is contrary to the safety or well-being of the child
         or sibling;

      n) if the child has a sibling, whether visitation of the child with that sibling
         is occurring no less than twice a month, unless a finding is made that
         visitation is contrary to the safety or well-being of the child or sibling;

      o) whether sufficient steps have been taken by the county agency to
         ensure the caregiver is exercising the reasonable and prudent parent
         standard; [and]

      p) whether sufficient steps have been taken by the county agency to
         ensure the child has been provided regular, ongoing opportunities to
         engage in age-appropriate or developmentally-appropriate activities,
         including:

             i) consulting the child in an age-appropriate or developmentally-
                appropriate manner about the opportunities to participate in
                activities; and

             ii) identifying and addressing any barriers to participation[.]; and

      q) whether the visitation schedule for the child with the child’s
         guardian is adequate, unless a finding is made that visitation is
         contrary to the safety or well-being of the child.

2) Another Planned Permanent Living Arrangement (APPLA) for Children
   Sixteen Years of Age or Older. APPLA shall not be utilized for any child
   under the age of sixteen. At each permanency hearing for a child who is
   sixteen years or older and has a permanency goal of APPLA, the following
   additional considerations, inquiry, and findings shall be made by the court:

      a) Court’s APPLA Considerations. Before making its findings pursuant
         to paragraph (D)(2)(c), the court shall consider evidence, which is

                                      3
   obtained as of the date of the hearing, and entered into the record
   concerning:

      i) the intensive, ongoing, and unsuccessful efforts made to:

            A) return the child home; or

            B) secure a placement for the child with a fit and willing
               relative, a legal guardian, or an adoptive parent;

      ii) the specific services, including the use of search technology and
          social media to find biological family members and kin, as well
          as permanency services that have been provided to the child
          that serve as the intensive ongoing, and unsuccessful efforts to
          achieve reunification, adoption, or placement with a guardian or
          a fit and willing relative;

      iii) the full name of at least one identified supportive adult with
           whom the child has significant connections;

      iv) how each identified supportive adult has formalized the
          connection with the child;

      v) the specific services that will be provided by the agency to
         support and maintain the connection between the child and
         identified supportive adult(s); and

      vi) the specific planned, permanent placement or living
          arrangement for the child that will provide the child with stability.

b) Court’s Inquiry of Child’s Desired Permanency Outcome. Before
   making its findings pursuant to paragraph (D)(2)(c), the court shall ask
   the child about the child’s desired permanency outcome.

c) Court’s APPLA Findings. After making all the findings of paragraph
   (D)(1) and before assigning the permanency goal of APPLA, at each
   subsequent permanency hearing, based upon the considerations and
   inquiry provided in paragraph (D)(2)(a) & (b) and any other evidence
   deemed appropriate by the court, the court shall state in open court on
   the record the following:

      i) reasons why APPLA continues to be the best permanency plan
         for the child; and

      ii) compelling reasons why it continues not to be in the best
          interests of the child to:

                               4
                            A) return home;

                            B) be placed for adoption;

                            C) be placed with a legal guardian; [and]

                            D) be placed with a fit and willing relative[.]; and

                     iii) the full name of at least one identified supportive adult with
                          whom the child has significant connections.

       3) Additional findings for fifteen of last twenty-two months. If the child has
          been in placement for fifteen of the last twenty-two months, the court may
          direct the county agency to file a petition to terminate parental rights.

E. Advanced Communication Technology. Upon good cause shown, a court may
   utilize advanced communication technology pursuant to Rule 1129.

F. Family Service Plan or Permanency Plan.

       1) The county agency shall review the family service plan or permanency plan at
          least every six months, including all family finding efforts pursuant to Rule
          1149.

       2) The family service plan or permanency plan shall identify which relatives and
          kin were included in its development and the method of that inclusion.

       3) If the plan is modified, the county agency shall follow the filing and service
          requirements pursuant to Rule 1345.

       4) The parties and when requested, the court, shall be provided with the
          modified plan at least fifteen days prior to the permanency hearing.

                                        COMMENT

       See 42 Pa.C.S. §§ 6341, 6351.
       Permanency planning is a concept whereby children are not relegated to the
limbo of spending their childhood in foster homes, but instead, dedicated effort is made
by the court and the county agency to rehabilitate and reunite the family in a reasonable
time, and failing in this, to free the child for adoption. In re M.B., 674 A.2d 702, 704 (Pa.
Super. [Ct.] 1996) (quoting In re Quick, 559 A.2d 42 (Pa. 1989)).
       To the extent practicable, the judge or master who presided over the adjudicatory
and original dispositional hearing for a child should preside over the permanency
hearing for the same child.


                                              5
        Pursuant to paragraph (A), courts are to conduct a permanency hearing every six
months. Courts are strongly encouraged to conduct more frequent permanency
hearings, such as every three months, when possible.
        The court may schedule a three-month hearing or conference. At the three-
month hearing, the court should ensure that: 1) services ordered at the dispositional
hearing pursuant to Rule 1512 are put into place by the county agency; 2) the guardian
who is the subject of the petition is given access to the services ordered; 3) the
guardian is cooperating with the court-ordered services; and 4) a concurrent plan is
developed if the primary plan may not be achieved.
        A three-month hearing or conference is considered best practice for dependency
cases and is highly recommended. The court should not wait until six months has
elapsed to determine if the case is progressing. Time to achieve permanency is critical
in dependency cases. In order to seek reimbursement under Title IV-E of the Social
Security Act, 42 U.S.C. § 601 et seq., a full permanency hearing is to be conducted
every six months, including required findings and conclusions of law on the record
pursuant to paragraph (D).
        In addition to the permanency hearing contemplated by this rule, courts may also
conduct additional and/or more frequent intermittent review hearings or status
conferences that address specific issues based on the circumstances of the case and
assist the court in ensuring timely permanency.
        Every child should have a concurrent plan, which is a secondary plan to be
pursued if the primary permanency plan for the child cannot be achieved. See
Comment to Rule 1512. For example, the primary plan may be reunification with the
guardian. If the guardian does not substantially comply with the requirements of the
court-ordered services, subsidized legal guardianship may be utilized as the concurrent
plan. Because of time requirements, the concurrent plan is to be in place so that
permanency may be achieved in a timely manner.
        Pursuant to paragraph (D)(1)(h), the court is to determine whether the county
agency has reasonably satisfied the requirements of Rule 1149 regarding family finding,
including the location and engagement of relatives and kin at least every six months,
prior to each permanency hearing. If the county agency has failed to meet the diligent
family finding efforts requirements of Rule 1149, the court is to utilize its powers to
enforce this legislative mandate. See 62 P.S. § 1301 et seq.; see also Rules
1210(D)(8), 1242(E)(3), 1409(C), 1609(D), and 1611(C) and Comments to Rules 1242,
1408, 1409, 1512, 1514, 1515, 1609, and 1611.
        When making its determination for reasonable efforts made by the county
agency, the court is to consider family finding. See also Rules 1240(B)(6), 1242(C)(2) &
(3)(b) & (c) and 1330(B)(6) and Comments to Rules 1242, 1330, 1409, 1515, 1609, and
1611 for reasonable efforts determinations.
        See 42 U.S.C. § 675(5)(A)-(I) for development of a transition plan pursuant to
paragraph (D)(1)(k).
        Pursuant to paragraph (D)(1)(o), the county agency is to testify and enter
evidence into the record on how it took sufficient steps to ensure the caregiver is

                                           6
exercising the reasonable and prudent parent standard. For the definition of “caregiver”
and the “reasonable and prudent parent standard,” see Rule 1120. Pursuant to
paragraph (D)(1)(p), when documenting its steps taken, the county agency is to include
how it consulted with the child in an age-appropriate or developmentally-appropriate
manner about the opportunities of the child to participate in activities. For the definition
of “age-appropriate or developmentally-appropriate,” see Rule 1120. These additions
have been made to help dependent children have a sense of normalcy in their lives.
These children should be able to participate in extracurricular, enrichment, cultural, and
social activities without having to consult caseworkers and ask the court’s permission
many days prior to the event. See also Preventing Sex Trafficking and Strengthening
Families Act (P.L. 113-183 ), 42 U.S.C. §§ 675 and 675a (2014).
        Pursuant to paragraph (D)(2), there are additional considerations, inquiries, and
findings when the court conducts a permanency hearing for a child, who is sixteen years
of age or older and has a permanency plan of APPLA. APPLA should only be utilized
as a permanency plan when all other alternatives have been exhausted. Even after
exhaustive efforts have been made, the county agency should identify at least one
supportive adult to be involved in the life of the child. Diligent efforts to search for
relatives, guardians, adoptive parents, or kin are to be utilized. See Rule 1149 on family
finding. Independent living services should also be addressed. Under paragraph
(D)(2)(a)(i)(B), a fit and willing relative may include adult siblings.
        Pursuant to paragraph (D)(2)(b), the court is to engage the child in conversation
to ascertain the child’s desired permanency outcome. The conversation is to be
between the child and the court, not the guardian ad litem answering for the child.
        After all the requirements of paragraph (D)(1) and (D)(2)(a) and (b) have been
made, the court is to state in open court on the record the specific reasons why APPLA
continues to be the best permanency plan for the child [and], the compelling reasons
why it continues not to be in the best interests of the child to return home or be placed
for adoption, with a legal guardian, or with a fit and willing relative, and the full name of
at least one identified supportive adult with whom the child has significant
connections. See paragraph (D)(2)(c). The standards of this rule make choosing the
plan of APPLA difficult to ensure that it is the last alternative available for the child.
Additionally, this rule requires the court to state its finding in open court on the record. If
the court takes a case under advisement, it is to continue the hearing until it is ready to
make these findings. The time requirements of the Rules are to be followed when
taking a case under advisement.
        Pursuant to paragraph (D)(3), a “petition to terminate parental rights” is a term of
art used pursuant to 23 Pa.C.S. § 2511 and Pa. O.C. Rule 15.4 to describe the motion
terminating parental rights. This does not refer to the “petition” as defined in
Pa.R.J.C.P. 1120.
        The court is to move expeditiously towards permanency. A goal change motion
may be filed at any time.
        A President Judge may allow Common Pleas Judges to “wear multiple hats”
during a proceeding by conducting a combined hearing on dependency and Orphans’

                                              7
Court matters. See 42 Pa.C.S. § 6351(i); see also In re Adoption of S.E.G., 901 A.2d
1017 (Pa. 2006), where involuntary termination occurred prior to a goal change by the
county agency.
      For family service plan requirements, see 55 Pa. Code §§ 3130.61 and 3130.63.
      See Rule 1136 regarding ex parte communications.
      See Rule 1610 for permanency hearing for children over the age of eighteen.

        Official Note: Rule 1608 adopted August 21, 2006, effective February 1, 2007.
Amended December 18, 2009, effective immediately. Amended April 21, 2011,
effective July 1, 2011. Amended April 29, 2011, effective July 1, 2011. Amended
October 21, 2013, effective December 1, 2013. Amended July 13, 2015, effective
October 1, 2015. Amended December 9, 2015, effective January 1, 2016. Amended
June 14, 2016, effective August 1, 2016.

Committee Explanatory Reports:

Final Report explaining the provisions of Rule 1608 published with the Court’s Order at
36 Pa.B. 5571 (September 2, 2006). Final Report explaining the amendments to Rule
1608 published with the Court’s Order at 40 Pa.B. 21 (January 2, 2010). Final Report
explaining the amendments to Rule 1608 published with the Court’s Order at 41 Pa.B.
2319 (May 7, 2011). Final Report explaining the amendments to Rule 1608 published
with the Court’s Order at 41 Pa.B. 2430 (May 14, 2011). Final Report explaining the
amendments to Rule 1608 published with the Court’s Order at 43 Pa.B. 6658
(November 9, 2013). Final Report explaining the amendments to Rule 1608 published
with the Court’s Order at 45 Pa.B. 3987 (July 25, 2015). Final Report explaining the
amendments to Rule 1608 published with the Court’s Order at 45 Pa.B. 7289
(December 26, 2015). Final Report explaining the amendments to Rule 1608
published with the Court’s Order at Pa.B. - (-).




                                           8